DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the amendment filed 01/04/2021. Claims 1-11 and 14-22 are pending. 

Specification
The specification is objected to as failing to provide clear support for the claim terminology.  CFR 1.75(d)(1) and MPEP § 608.01(o) require that terms and phrases used in the claims find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  Specifically, the lateral approach and oblique lateral approach do not appear in the specification.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject via a lateral approach. Pars. 0048, 0069 and 0130 of the Specification specifically disclose a “postero-lateral approach.” The Drawings (see Figs. 5A- 5M; 13A-13C; 16) specifically illustrate a postero-lateral approach. Claim 1 introduces new matter because Applicant does not have support for the general “lateral” approach, rather Applicant’s disclosure only supports a “postero-lateral” approach. 
The examiner telephoned Applicant’s representative, Robert B. Paladino on 8/25/2020 to discuss the new matter. It is also noted that the new matter rejection was noted in the examiner initiated interview summary mailed 05/21/2020 and included in the Non-Final rejection mailed 09/01/2020. Applicant has previously proposed amending independent claim 1 by deleting “via a lateral approach,” and by amending dependent claim 8 by deleting the reference to the lateral approach. A formal amendment including the noted changes would overcome the new matter rejection of the current Office action. 
It is further noted that claim 8 references a postero-lateral approach but depends from claim 1 which previously recites a lateral approach. Appropriate correction is required. 
Dependent claim 18 was amended to recite that the access opening through an annulus fibrosus was formed via an oblique lateral approach. Pars. 0048, 0069 and 0130 of the Specification specifically disclose a “postero-lateral approach.” The Drawings (see Figs. 5A- 5M; 13A-13C; 16) specifically illustrate a postero-lateral approach. Claim 18 introduces new matter because Applicant does not have support for an oblique lateral approach, rather Applicant’s disclosure only supports a “postero-lateral” approach. 

Allowable Subject Matter
Claims 10, 11, 14-17, 19 and 20 are allowed.
Claims 1-9, 18, 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments and affidavit filed 01/04/2021 have been fully considered but they are not persuasive. It is noted that the application as originally filed does not support the claimed lateral approach or the claimed oblique lateral approach. Both of the approaches were added to the claims in the amendment filed 5/15/2020. Pars. 0048, 0069 and 0130 of the Specification specifically disclose a “postero-lateral approach.” The Drawings (see figs. 5A-5M; 13A-13C; 16) specifically illustrate the postero-lateral approach. An argument that the application supports lateral approaches in general is erroneous. The application as filed should have disclosed such support by simply stating that the access opening through the annulus fibrosus can be formed by a lateral approach or an oblique lateral approach in addition to the disclosed postero-lateral approach. The examiner maintains that the recitation of a lateral approach or an oblique lateral approach constitutes new matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773